Judgment, Supreme Court, New York County (Nicholas Figueroa, J.), rendered February 22, 1999, convicting defendant, after a jury trial, of five counts of grand larceny in the fourth degree and four counts of criminal possession of stolen property in the fourth degree, and sentencing him, as a persistent felony offender, to concurrent terms of 15 years to life, unanimously affirmed.
Since a major component of defendant’s trial strategy was an effort to show that he had no need to steal money because he possessed sufficient funds of his own, evidence that defendant told the arresting officer that he was unemployed was properly admitted to rebut this assertion (see People v Melendez, 55 NY2d 445). This evidence was not collateral since it was offered to disprove facts that defendant had attempted to prove (see People v Beamon, 250 AD2d 390, lv denied 92 NY2d 878).
Defendant’s challenge to the prosecutor’s summation is unpreserved and we decline to review it in the interest of justice. Were we to review this claim, we would find that the challenged portion of the summation did not deprive defendant of a fair trial (see People v D’Alessandro, 184 AD2d 114, 118-119, lv denied 81 NY2d 884). Concur — Tom, J.P., Saxe, Rosenberger, Rubin and Friedman, JJ.